Opinion by
Kephart, J.,
Section 4 of the Act of March 29, 1851, P. L. 289, provides as follows: “That when any number of individuals *503shall organize themselves into an agricultural or horticultural society, or any agricultural or horticultural society now organized within any of the counties of this Commonwealth, shall have adopted a constitution and bylaws for their government, elected their officers and raised annually by the voluntary contribution of its members any sum of money which shall have been actually paid into their treasury for the purpose of being disbursed for the promotion of agricultural knowledge and improvement, and that fact be attested by the affidavit of their president and treasurer, filed with the commissioners of the county, the said county society shall be entitled to receive annually, a like sum from the treasurer of their said county: Provided, That said annual payment out of the county shall not exceed one hundred dollars: Provided further, That but one such society in any county shall be entitled to receive such appropriation in any one year under this act.” This was later followed by the Act of 1907, P. L. 702, Section 1 of which provides: “That the board of county commissioners of the several counties of this Commonwealth, for the purpose of encouraging agriculture and the holding of annual exhibitions of farm products, are authorized and shall pay annually, by warrant drawn upon the county treasurer, the sum of one thousand dollars ($1,000) to the incorporated County Agricultural Association,' paying premiums upon exhibits, — exclusive of premiums on trials of speed, — holding in their county an annual agricultural exhibition, in the interests of stock-raising, grain, poultry, handiwork, fruits, dairy products, et cetera, for a period of not less than four consecutive days, upon the filing with the county commissioners of a sworn statement as provided for in section two of this act: Provided, That, in ease there is more than one claimant in any one year for said fund, the county commissioners shall apportion and divide said one thousand dollars among the several claimants, according to the amount of *504premiums ou agriculture, stock, fruit, and other exhibits, — exclusive of premiums on speed, — actually paid by each claimant at the last fair held by said claimant
It is urged by the counsel for the appellants that the latter act repeals all prior acts dealing with the subject of premiums to agricultural associations.
'The appellee is an incorporated association. It filed its claim in the present proceeding under the terms of the Act of 1851. This act, it. will be observed, had for its object matters which, though they might be in common with the purposes of the Act of 1907, were not restricted by the conditions imposed by that act.' The Act of 1851 seems to contemplate an association, whether incorporated or not, which had for its purpose the advancement and exploitation of agriculture and horticulture. Such associations were not limited in the manner in which they were to spend their money to attain this object. It might be spent for lectures, or for meetings for instruction or enlightenment on the subject; or it might be expended in any way so that the result brought to the attention of those interested the purpose of the act. These societies coming under this act, by enlarging their sphere of activity, may become entitled to the benefits of the Act of 1907. To do so it is necessary for them to hold an agricultural exhibition. This is not covered by the Act of 1851. The Act of 1907 was enacted for the purpose of encouraging agriculture and holding exhibitions of farm products. We are, therefore, of the opinion that the Act of 1907 does not repeal the Act 9f 1851, nor do the various supplements of the Act of 1907 affect the question herein involved. It is scarcely necessary to quote the principles governing the interpretation of the statutes where the purposes are so obvious as those presented by the two acts. The Act of 1907 does not attempt to legislate on the whole subject-matter of the former statute. The requirement of the fifth section of the Act of 1851 is not a condition precedent to securing *505the premium mentioned in the act. Its omission from the case stated is, therefore, not of vital consequence.
The assignment of error is not in accordance with Eule XIV of this court, which provides that “Each error relied on must be specified particularly and by itself.” An assignment of error which does not set forth the decree of the court in a case stated is not in accordance with Eule XIV of this court: McConahy v. W. Allegheny R. R. Co., 31 Pa. Superior Ct. 215; M. N. Gas Co. v. E. N. Gas & Oil Co., 43 Pa. Superior Ct. 619; Smith v. Donahue, 60 Pa. Superior Ct. 424. The assignment, stating in general language what the court did without incorporating the decree as found in the record, is not sufficient. In addition to this, the appeal cannot, be sustained on the merits of the case.
The decree of the court below is affirmed.